DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on May 27, 2022, is a continuation of a prior U.S. non-provisional application, filed on March 23, 2020, which is a continuation of a prior U.S. non-provisional application, filed on September 26, 2018, and claims benefit to a U.S. provisional application, filed on September 28, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2022 was filed        before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on August 23, 2022. Claims 1-21 were canceled. Claims 22-33 were added. Claims 22-33 are pending for consideration in the present U.S. non-provisional application. It is noted that the preliminary amendment lacks compliance with 37 CFR 1.121(c) because it lacks a complete claim listing.
Double Patenting
Claims 22-33 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-10 of U.S. Patent No. 11,350,400 in view of Amuru et al. (US 2020/0296656 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because Amuru et al. provides prior art disclosure and suggestions for the limitations of the present claims not recited by the reference claims, such as switch the BWP for the SCell to the default BWP upon expiration of the BWP timer (Amuru, paras. [0243], [0244], “FIG. 11 illustrates a DRx timer determination for the activation and de-activation of the BWP, according to an embodiment as disclosed herein. The timer based activation/de-activation mechanism for BWP as follows: [ ] Based on a timer, the UE 200 may monitor smaller BW and wider BW. The smaller BW can be the default BWP where the UE 200 will come back based on timer expiry.”) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
Claims 22-33 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 11-13 of U.S. Patent No. 11,350,400 in view of Son (US 2019/0199503 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because Son et al. provides prior art disclosure and suggestions for the limitations of the present claims not recited by the reference claims, such as receive a radio resource control (RRC) signaling from a base station to add a secondary cell (SCell), wherein the RRC signaling comprises a configuration of one or more bandwidth parts (BWPs) associated with the SCell, including a default BWP (Son, paras. [0055], [0056], “Referring to FIG. 3, GNB transmits and UE receives RRC connection reconfiguration message including SCell configuration information 305. The SCell configuration information includes SCell identity, ARFCN of the SCell and the bandwidth of the SCell. It also includes the information about the BWPs configured for the SCell…”) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art. 
Claims 22-33 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-15 of U.S. Patent No. 10,602,506 in view of Amuru et al. (US 2020/0296656 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because Amuru et al. provides prior art disclosure and suggestions for the limitations of the present claims not recited by the reference claims, such as switch the BWP for the SCell to the default BWP upon expiration of the BWP timer (Amuru, paras. [0243], [0244], “FIG. 11 illustrates a DRx timer determination for the activation and de-activation of the BWP, according to an embodiment as disclosed herein. The timer based activation/de-activation mechanism for BWP as follows: [ ] Based on a timer, the UE 200 may monitor smaller BW and wider BW. The smaller BW can be the default BWP where the UE 200 will come back based on timer expiry.” Id.) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2019/0199503 A1) in view of Amuru et al. (US 2020/0296656 A1). 
22. A baseband (BB) processor for a user equipment (UE) enabled for carrier-aggregation communication with primary cells (PCells) and secondary cells (SCells), configured (Son, FIG. 16) to: 
receive a radio resource control (RRC) signaling from a base station to add a secondary cell (SCell), wherein the RRC signaling comprises a configuration of one or more bandwidth parts (BWPs) associated with the SCell, including a default BWP (Son, paras. [0055], [0056], “Referring to FIG. 3, GNB transmits and UE receives RRC connection reconfiguration message including SCell configuration information 305. The SCell configuration information includes SCell identity, ARFCN of the SCell and the bandwidth of the SCell. It also includes the information about the BWPs configured for the SCell…”); 
activate a BWP for the SCell, wherein the activated BWP is different from the default BWP (Son, paras. [0055], [0056], “…In carrier aggregation operation, UE is configured with PCell (Primary Cell) and one or more SCells (Secondary Cells). PCell is the serving cell where UE has established RRC connection or UE has handed over to. Serving cell other than PCell are SCell. PCell is always activated while SCell is activated or deactivated via Activation/Deactivation MAC CE (MAC Control Element). Multiple BWPs can be configured for a serving cell but only part of them can be activated simultaneously. UE monitors PDCCH in CORESET of only activated BWPs of activated serving cells.” Id.); 
start a BWP timer for the BWP (Amuru, paras. [0243], [0244], “FIG. 11 illustrates a DRx timer determination for the activation and de-activation of the BWP, according to an embodiment as disclosed herein. The timer based activation/de-activation mechanism for BWP as follows: [ ] Based on a timer, the UE 200 may monitor smaller BW and wider BW. The smaller BW can be the default BWP where the UE 200 will come back based on timer expiry.”); and 
switch the BWP for the SCell to the default BWP upon expiration of the BWP timer (Amuru, paras. [0243], [0244], “FIG. 11 illustrates a DRx timer determination for the activation and de-activation of the BWP, according to an embodiment as disclosed herein. The timer based activation/de-activation mechanism for BWP as follows: [ ] Based on a timer, the UE 200 may monitor smaller BW and wider BW. The smaller BW can be the default BWP where the UE 200 will come back based on timer expiry.” Id.)
Son may not seem to describe the identical claimed invention, however in the same field of endeavor, Amuru et al. provides prior art disclosure and suggestions for the claimed invention, such as switch the BWP for the SCell to the default BWP upon expiration of the BWP timer (Amuru, paras. [0243], [0244], “FIG. 11 illustrates a DRx timer determination for the activation and de-activation of the BWP, according to an embodiment as disclosed herein. The timer based activation/de-activation mechanism for BWP as follows: [ ] Based on a timer, the UE 200 may monitor smaller BW and wider BW. The smaller BW can be the default BWP where the UE 200 will come back based on timer expiry.” Id.) The prior art disclosure and suggestions of Amuru et al. are for reasons of handling RLM using BWP configurations (Amuru, para. [0017], “The principal object of the embodiments herein is to provide a method and system for handling a Radio Link Monitoring (RLM) using Bandwidth Part (BWP) configurations in the wireless communication system.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of handling RLM using BWP configurations.
23. The BB processor of claim 22, configured to stop the BWP timer (Amuru, paras. [0243], [0244], Id.) when the SCell is deactivated (Son, paras. [0055], [0056], Id.)
24. The BB processor of claim 22, configured to activate the BWP for the SCell (Son, paras. [0055], [0056], Id.) in response to receiving a physical downlink control channel (PDCCH) message activating the BWP (Amuru, para. [0111], “In an embodiment, the RLM engine 220 receives the BWP configurations for each BWPs in a plurality of BWPs of the total bandwidth from the BS 100. The BWP configurations are received using one of a MAC Control Element (MAC-CE), a Radio Resource Control (RRC) message, and a Downlink Control Indicator (DCI).”)
25. The BB processor of claim 22, wherein the RRC signaling further indicates a first active downlink BWP, wherein the first active downlink BWP is active for the SCell when a PDCCH message activating a BWP is not received (Son, paras. [0055], [0056], Id.)
26. A base station (BS) comprising: a memory; and one or more processors coupled to the memory and configured (Son, FIG. 17) to: 
generate a radio resource control (RRC) signaling to add a secondary cell (SCell), wherein the RRC signaling comprises a configuration of one or more bandwidth parts (BWPs) associated with the SCell, including a default BWP (Son, paras. [0055], [0056], Id.); 
cause transmission of the RRC signaling to a UE (Son, paras. [0055], [0056], Id.); 
cause transmission of a message activating a BWP for the SCell, wherein the activated BWP is different from the default BWP (Son, paras. [0055], [0056], Id.); 
start a BWP timer for the BWP (Amuru, paras. [0243], [0244], Id.); and 
switch the BWP for the SCell to the default BWP upon expiration of the BWP timer (Amuru, paras. [0243], [0244], Id. cf. Claim 22).
Son may not seem to describe the identical claimed invention, however in the same field of endeavor, Amuru et al. provides prior art disclosure and suggestions for the claimed invention, such as switch the BWP for the SCell to the default BWP upon expiration of the BWP timer (Amuru, paras. [0243], [0244], Id.) The prior art disclosure and suggestions of Amuru et al. are for reasons of handling RLM using BWP configurations (Amuru, para. [0017], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of handling RLM using BWP configurations.
27. The BS of claim 26, wherein the one or more processors are configured to stop the BWP timer (Amuru, paras. [0243], [0244], Id.) when the SCell is deactivated (Son, paras. [0055], [0056], Id. cf. Claim 23).
28. The BS of claim 26, wherein the one or more processors are configured to activate the BWP for the SCell (Son, paras. [0055], [0056], Id.) in response to receiving a physical downlink control channel (PDCCH) message activating the BWP (Amuru, para. [0111], Id. cf. Claim 24).
29. The BS of claim 26, wherein the RRC signaling further indicates a first active downlink BWP, wherein the first active downlink BWP is active for the SCell when a PDCCH message activating a BWP is not received (Son, paras. [0055], [0056], Id. cf. Claim 25).
30. A method for a user equipment (UE) enabled for carrier-aggregation communication with primary cells (PCells) and secondary cells (SCells), (Son, FIG. 16, Id.) comprising: 
receiving a radio resource control (RRC) signaling from a base station to add a secondary cell (SCell), wherein the RRC signaling comprises a configuration of one or more bandwidth parts (BWPs) associated with the SCell, including a default BWP (Son, paras. [0055], [0056], Id.); 
activating a BWP for the SCell, wherein the activated BWP is different from the default BWP (Son, paras. [0055], [0056], Id.); 
starting a BWP timer for the BWP (Amuru, paras. [0243], [0244], Id.); and 
switching the BWP for the SCell to the default BWP upon expiration of the BWP timer (Amuru, paras. [0243], [0244], Id. cf. Claim 22).
Son may not seem to describe the identical claimed invention, however in the same field of endeavor, Amuru et al. provides prior art disclosure and suggestions for the claimed invention, such as switching the BWP for the SCell to the default BWP upon expiration of the BWP timer (Amuru, paras. [0243], [0244], Id.) The prior art disclosure and suggestions of Amuru et al. are for reasons of handling RLM using BWP configurations (Amuru, para. [0017], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of handling RLM using BWP configurations.
31. The method of claim 30, comprising stopping the BWP timer (Amuru, paras. [0243], [0244], Id.) when the SCell is deactivated (Son, paras. [0055], [0056], Id. cf. Claim 23).
32. The method of claim 30, comprising activating the BWP for the SCell (Son, paras. [0055], [0056], Id.) in response to receiving a physical downlink control channel (PDCCH) message activating the BWP (Amuru, para. [0111], Id. cf. Claim 24).
33. The method of claim 30, wherein the RRC signaling further indicates a first active downlink BWP, wherein the first active downlink BWP is active for the SCell when a PDCCH message activating a BWP is not received (Son, paras. [0055], [0056], Id. cf. Claim 25).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476